DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to Amendment filed on 12/9/2021, wherein claims 1, 8 and 15 are amended.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No.10579437. Although the claims at issue are not identical, they are not patentably distinct from each other.
An exemplary mapping of the claims are shown below:
Reference Patent
Instant Application 
1. A method of migrating a logical partition with a native logical port from a source computing system to a target computing system, wherein the source computing system includes a hypervisor that supports the logical partition and a source virtual I/O server (VIOS), the logical partition includes a first logical port coupled for I/O data communications to a first source virtual adapter, and the method comprises:

establishing in the target computing system a target VIOS that includes a virtual network interface controller (vNIC) server, the vNIC server of the target VIOS coupled for data communications to a first target virtual adapter;
copying the logical partition including a vNIC client to the target computing system by:

instantiating a vNIC client in the logical partition as an active backup device for the first logical port, wherein the vNIC client is coupled through the hypervisor of 
wherein the vNIC server is coupled for I/O data communications to a second source virtual adapter;

decoupling the first logical port from the first source virtual adapter, wherein the vNIC client maintains I/O data communications for the logical partition responsive to the decoupling; and

pausing the logical partition on the source computing system;

starting the logical partition on the target computing system;

establishing, by the vNIC client of the logical partition, data communications with the vNIC server of the target VIOS through the hypervisor of the target computing system, including performing I/O data communications between the logical partition and the first target virtual adapter;

establishing a second logical port in the logical partition on the target computing system, including coupling for I/O data communications the second logical port to a second target virtual adapter; and



performing I/O data communications from the logical partition to the second target virtual adapter through the second logical port.

1. A method of migrating a logical partition with a native logical port from a source computing system to a target computing system, wherein the source computing system includes a hypervisor that supports the logical partition and a source virtual I/O server (VIOS), the logical partition includes a first logical port coupled for I/O data communications to a virtual function of a first source virtual adapter, and the method comprises:

establishing in the target computing system a target VIOS that includes a virtual network interface controller (vNIC) server, the vNIC server of the target VIOS coupled for data communications to a first target virtual adapter;
copying the logical partition including a vNIC client to the target computing system, 

wherein the first logical port is a native logical port of the source computing system that is not copied with the logical partition, 


wherein the vNIC client in the logical partition is coupled for I/O data communications to a virtual function of a second source virtual adapter;















starting the logical partition on the target computing system;




establishing, by the vNIC client of the logical partition, data communications with the vNIC server of the target VIOS through the hypervisor of the target computing system, including performing I/O data communications between the logical partition and the first target virtual adapter;

establishing a second logical port in the logical partition on the target computing system, wherein the second logical port is native to the target computing system, including coupling for I/O data communications the second logical port to a second target virtual adapter; and

performing I/O data communications from the logical partition to the second target virtual adapter through the second logical port.


While the instance application claims a first logical port is native logical port of the source computing system that is not copied with the logical partition, while the reference application claims decoupling the first logical port from the first source virtual adapter within the source computing system.  They are not patentably distinct from each other because functionally decoupling the first logical port prior to copying of the VM partition results in the logical port not copied with the logical partition, and it is an obvious functionally equivalent feature.  
In addition, while the reference application’s claim language does not explicitly mention the logical ports are native ports, the Specification of the reference application explicitly teaches the logical ports are native logical ports backed by SR-IOV implemented virtual adapters (paragraphs 16 and 19).  Thus, it would be obvious to a person of ordinary skill in the art before the effective filing date of the application to recognize the logical ports of the reference application can include native ports as claimed in the instant application.  Thus, they are not patentably distinct from each other.
Therefore, it is readily obvious to one of ordinary skill in the art that the reference application is obvious to the present application’s claimed invention.
In addition, claims 8 and 15 contain similar limitations as claim 1 above, with only difference between method vs system vs product claims, thus they are similarly made obvious by the reference patent.
Furthermore, claims 2-7, 9-14, and 16-20 do not include additional features that renders the instant application non-obvious in view of the reference patent.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 as amended claims “…the vNIC client in the logical partition is coupled for I/O data communications to a virtual function of a second source virtual adapter…”, which is not described in the Specification.
The Applicants’ specification states the following [0021-0022]:
“…The source VIOS provides support functions for the logical partition (202)…hosts a logical port (216) communicatively coupled to a virtual function of the second source virtual adapter (206B)…The Source VIOS (204A) also includes a vNIC server (214), a virtual device with the capability to send and receive data packets …from the vNIC client (212)….The vNIC server…and the logical port…are communicatively coupled through the VIOS (204A)….”
“…The logical partition (202) includes a vNIC client (212), a virtual device with capability to send and receive packets…from the vNIC server…the source hypervisor (190A) directs communications between the vNIC client (212) and the vNIC server (214)…”
Thus, the Applicant’s specification describes the logical partition containing a vNIC client that communicates with a vNIC server.  Broadly, the specification teaches the well understood concept of a VIOS providing support functions for logical partition, including a failover access to I/O for the native logical port.  In particular, the source VIOS provides the vNIC server to which the vClient can connect with, while other functionalities of the source VIOS provides a more abstracted/non-native access to the second source virtual adapter and the VIOS provides features to enable communication between the logical port of VIOS to the adapter and the vNIC Server.

Applicant submitted in the remarks support for the amendment can be found in paragraph 21 of the specification.  However, as discussed above, and recited paragraph 21 stated “…the source VIOS … provides support functions for the logical partition…hosts a logical port communicatively coupled to a virtual function of the second source virtual adapter…a vNIC server…with capablility to send and receive data packets…from the vNIC client…vNIC server and the logical port are communicatively coupled through the VIOS…”  which does not teach the vNIC client is coupled to the virtual function, but explicitly teaches there are multiple intervening objects communicatively coupled to each other.  It is important to note “communicatively coupled as used in the specification, indicates a direct connection (Fig. 2 and paragraph 21) with no intervening objects modifying or processing the communication.  Directly contradicting the amended claim limitations. Therefore, the amended claimed limitations are clearly not described in the Specification. 



The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The following claim limitations are unclear and indefinite:
As for claims 1, 8 and 15, it is unclear what is meant by “the vNIC client in the logical partition is coupled for I/O data communications to a virtual function of a second source virtual adapter” because the Specification does not teach vNIC client is coupled to a VF of a second source virtual adapter, and because dependent claims 2, 9 16 teaches the vNIC is coupled to a vNIC server in source VIOS, the source VIOS having a logical port separate and distinct from the vNIC server that is then connected to the second source virtual adapter in direct 
As for claims 2, 9, and 16, it is unclear if “a second source virtual adapter” is the same or different than “a second source virtual adapter” in the independent claim upon which they dependent respectively.  If different.  Different term is required.  If the same, then the structure defined in the dependent claims differ from that of independent claims, and clarification to match the specification is required.  For the purpose of examination, Examiner assume it is the same object as claimed in respective independent claim.  Moreover, structurally it is understood as same as claim 2, 9 and 16, which correspond to Fig. 2-3 of the Specification.
As for claims 2-7, 9-14, 16-20, they are rejected for failure to cure the claim upon which they depend.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Cordero et al. (“IBM PowerVM virtualization introduction and Configuration”, June 2013), in view of Walsh et al. (“PowerVM Single Root I/O Virtualization: Fundamentals, Configuration, and Advanced Topics, October 2015).

As for claim 1, Cordero teaches a method of migrating a logical partition with a native logical port from a source computing system to a target computing system (Chapter 11.2 – Live Partition Mobility Planning and Chapter 11.3 – Suspend and Resume Planning, in view of Chapter 4.2.2, Migration of logical partition under multiple embodiments, wherein logical partition include virtual native access to physical devices.  In addition, given both storage and network data communication are “data” communication, prior art further teaches within each time of migration both types of logical ports (Fig. 11-3 – vscsi0 and ent0)), wherein the source computing system includes a hypervisor [POWER Hypervisor] that supports the logical partition [Client 
establishing in the target computing system a target VIOS that includes a virtual network interface controller (vNIC) server, the vNIC server of the target VIOS coupled for data communications to a first target virtual adapter (Fig. 11-3, 11-14, 11-18, in view of Section 4.3.2 – Virtual Ethernet Adapter.  Ent 1 virt is established within Virtual I/O Server on the target Power7 System #2 in each figure.  In addition vNIC Server inside the VIOS is a software construct for supporting the management of virtual adapter data communication and is understood as the underlying software component enabling the ent 1 virt to ent0 physical adapter stack);
copying the logical partition including a vNIC client [Fig. 11-4 – AIX Client Partition 1 – ent0] to the target computing system (Fig. 11-4 with migration result at Fig. 11-5 and Pgs 269-270, arrow for movement of AIX Client Partition 1 from power7 system #1 to #2, wherein both vscsi0 and ent0 data adapters are depicted as moving with the partition to destination), wherein the VNIC client [“ent1(virt.)”] in the logical partition is coupled for I/O data communications to a virtual function of a second source virtual adapter [Fig. 10-27 – ent0(phy.) in VIOS 2] connected  (Fig. 10-27, “ent1 (virt.)” in client partition connects to different adapter than ent0 (virt), Either of the vNIC client is 
starting the logical partition on the target computing system (Chapter 11.2 – Live Partition Mobility Planning, and Chapter 11.3.3 – Suspend/Resume and Shared Memory, and Chapter 11.3.6 – Migrate.  Here, Live partition migration necessarily starts the logical partition on the target location at some point as at least a source or target partition have to be running for the partition migration to be live.   In addition, in the more traditional suspend, shutdown, migration, resume method, the prior art also teaches the resuming of the migrated partition, which is a form of starting the logical partition on the target computing system (either immediately after migration or as taught in 11.3.6, at an arbitrary later stage));
establishing, by the vNIC client of the logical partition, data communications with the vNIC server of the target VIOS through the hypervisor of the target computing system, including performing I/O data communications between the logical partition and the first target virtual adapter (Fig. 11-4 and 11-5 and in view of Chapter 10.3.4 – Shared Ethernet adapter, Pg. 233, “Smitty vlan and vconfig commands” are examples of software system running on the specific partition used to help establish the vNIC data communication with the vNIC server of the target VIOS through hypervisor as depicted in end result of migration at Fig. 11-5 and also at example vLAN configuration depicted 
establishing a second logical port in the logical partition on the target computing system, including coupling for I/O data communications the second logical port to a second target virtual adapter (Fig. 11-3, 11-4, 11-5, in view of page 67, “up to 32767 virtual Ethernet adapters are supported for each IBM …partition…”  While the migration figure does not explicitly depict a second logical port, for I/O data communication, however, the number of virtual Ethernet adapters that can be established on a partition is arbitrarily large, thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to recognize the system can establish a second logical port in the logical partition on the target computing system because doing so allows virtualization redundancy.  Pg. 67.  Each virtual adapter corresponds to a port.  See also vlan tag information including vid for specific ports at Chapter 4.3.3 – Virtual Lan and Chapter 4.3.4 – Virtual switches.  See also Chapter 10-4 for setting maximum number of virtual adapters in a partition profile, thus obviously has capability to have more than 1 adapter/port for i/o communication in addition to depiction of plurality of ports); and
performing I/O data communications from the logical partition to the second target virtual adapter through the second logical port (Chapter 4.3.3 Virtual Lan teaches delivery of Ethernet packets within respective vLand thus capable of performing I/O data communication once the adapters are set up).
While Cordero already teaches native logical ports above, Examiner note that Cordero does not explicitly teach the vNIC I/O port is a SR-IOV supported native logical 
However, Walsh teaches a method of logical partition migration with a native logical port (Pg. 11 – SROV architecture internal switching in conjunction with SEA.  “Logical port”.  SR-IOV implemented logical ports are understood as a form of native logical port under the current specification.  (See, Specification, e.g., paragraphs 18 and 20)) wherein the first logical port is a native logical port of the source computing system that is not copied with the logical partition (Page 40, “…prior to migration, use dynamic LPAR operation to remove SR-IOV logical port…”  Thus, the SR-IOV logical port is clearly not copied with the logical partition as it is removed.  In addition, while it is not explicit whether the removal using LPAR operation is an automated process, automatic means to replace a manual activity which accomplished the same result is not sufficient to distinguish over the prior art.  See, MPEP 2144.04 (III), and In reVenner, 262 F.2d 91, 95 (CCPA 1958)), and wherein the second logical port is native to the target computing system, (Pg. 40, “…on target system, configure SR-IOV logical port as active connection…”  See, MPEP 2144.04 (III), and In reVenner, 262 F.2d at 95)).
In addition, Walsh also teaches migrating a logical partition with a native logical port from a source computing system to a target computing system, wherein the source computing system includes a hypervisor that supports the logical partition and a source VIOS, the logical partition includes a first logical port coupled for I/O data communications to a virtual function of a first source virtual adapter (Pg. 40) and copying the logical partition including a vNIC client [“Virtual adapter”] to the target 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate Walsh’s teaching of a logical partition migration wherein the first logical port is a native logical port of the source computing system that is not copied with the logical partition and wherein the second logical port is native to the target computing system into Cordero with copying the logical partition including a vNIC client to the target computing system, wherein the first logical port is a native logical port and establishing a second logical port in the logical partition on the target computing system because they are both directed to the 

As for claims 8 and 15, they contain similar limitations as claim 1 above.  Thus, they are rejected under the same rationales.

As for claim 2, Cordero teaches instantiating a vNIC client in the logical partition as an active backup device for the first logical port, wherein the vNIC client is coupled through the hypervisor of the source computing system to a vNIC server in the source VIOS, and wherein the vNIC server is coupled for I/O data communications to a second source virtual adapter. (Fig. 10-27, “ent0 (virt.)” and “ent1 (virt.)” in client partition, wherein ent1 is serving as active backup device for the primary device.  As explained on Pg. 242, “one backup adapter is said to be operating in network interface backup mode.  thus, it necessarily is operating and active.).
pausing the logical partition on the source computing system (Chapter 11.3 – Suspend and Resume, “suspend”).
Walsh teaches decoupling the first logical port from the first source virtual adapter, wherein the vNIC client maintains I/O data communications for the logical partition responsive to the decoupling (Pg. 40, “…remove SR-IOV logical port…virtual Ethernet becomes active connection…”).


As for claims 9 and 16, they contain similar limitations as claim 2 above.  Thus, they are rejected under the same rationales.

As for claim 3, Walsh teaches configuring, automatically before migration, the vNIC client with attributes from the first logical port (Pg. 40, “configure…vNIC client virtual adapter as backup” of the SR-IOV logical port.  Examiner note, information indicating vNIC is backup for SR-IOV logical port is an attribute.

As for claims 10 and 17, they contain similar limitations as claim 3 above.  Thus, they are rejected under the same rationales.

As for claim 4, Walsh also teaches configuring, automatically during migration, the vNIC client with attributes from the first logical port (Pg. 40, “Virtual Ethernet becomes Active connection”, when taking over network communication for logical port, 

As for claims 11 and 18, they contain similar limitations as claim 4 above.  Thus, they are rejected under the same rationales.

As for claim 5, Walsh teaches receiving, from an operator of the logical partition, configuration instructions comprising attributes for the vNIC client (pg. 46).

As for claims 12 and 19, they contain similar limitations as claim 5 above.  Thus, they are rejected under the same rationales.

As for claim 6, Walsh teaches wherein the virtual adapters are single root input/output virtualization (SR-IOV) adapters, and wherein the first logical port and the second logical ports are SR-IOV virtual function device drivers (Page 39-40, “SR-IOV Adapter” with virtual functions “VF”).

As for claims 13 and 20, they contain similar limitations as claim 6 above.  Thus, they are rejected under the same rationales.

As for claim 7, Walsh teaches wherein the source VIOS comprises a third logical port coupled for I/O data communications with the vNIC server (Page 39, plurality of ports connecting to SEA and virtual adapter part of vNIC Server.  See Pg. 30.).

As for claim 14, it contains similar limitations as claim 7 above.  Thus, it is rejected under the same rationales.
Response to Arguments
Applicant's arguments filed on 12/9/2021 have been fully considered but they are not persuasive. 
Applicant argues in the Remarks:
Argument I: “…Applicant submits that the cited portions of Walsh fail to teach or suggest the added element of “wherein the vNIC client in the logical partition is coupled for I/O data communications to a virtual function of a second source virtual adapter…because the cited portions of walsh describe virtual functions of a single adapter…Walsh in page 40 describes a logical partition migration, showing both a logical port and a backup vNIC…in communication with an SR-IOV adapter…” (App. Arg. Pg. 11-12)
Examiner respectfully disagrees for the following reasons:
With respect to Argument I, see paragraph 19 above.  As noted under 35 U.S.C. 112, the present application does not describe, and it is not commonly understood the amended limitation of “the vNIC client in the logical partition is coupled for I/O data communications to a virtual function of a second source virtual adapter”.  In addition, Examiner note that Cordano explicitly teaches a 
Importantly, It is noted Walsh teaches an embodiment including both a Logical port direct connection to a VF of an adapter, and a vNIC client connecting through vNIC server to access a adapter as backup (paragraph 40), and it teaches the vNIC has vNIC server side redundancy, including multiple backing devices across multiple adapters (pg. 54-58).  Thus, it would be obvious to a person of ordinary skill in the art before the effective filing date of the application to recognize the vNIC client can be, in at least one embodiment, connected to a different adapter because doing so allows the redundancy provided to vNIC client based connections envisioned by the prior art (pg. 54).
Thus, the both the combination cordano with active network connection and backup/failover connection directed to different adapters with Walsh’s teaching of active network connection is directed to a logical port connected to a SR-IOV VF, and backup/failover connection directed to a vNIC Client based connection teaches the disputed limitation, and Walsh stand alone, obviously also teaches a vNIC client backup connection that is, via, VIOS, connected to a second adapter because the prior art teaches vNIC client with up to 6 backing devices, any one of which would be obviously . 
  


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN X LU whose telephone number is (571)270-1233.  The examiner can normally be reached on M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on 5712723759.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 
USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEVIN X LU/
Examiner, Art Unit 2199

/LEWIS A BULLOCK  JR/Supervisory Patent Examiner, Art Unit 2199